         Case 4:20-cv-00246-RM Document 1 Filed 06/08/20 Page 1 of 7



 1   ANN NICHOLSON HARALAMBIE, ATTORNEYS, P.C.
     3661 N. Campbell Avenue, #130
 2   Tucson, Arizona 85719-1527
     Telephone: 520/327-6287
 3   Ann@Haralambie.com
     Pima County Computer No. 23364
 4   State Bar No. 4902

 5   McNORTON FOX PLLC
     Lisa C. McNorton
 6   4400 E. Broadway #602
     Tucson AZ 85711
 7   (520) 327-3122
     lisa@mcnortonfoxlaw.com
 8   State Bar No. 019900

 9   Attorneys for Petitioner

10
                       IN THE UNITED STATES DISTRICT COURT
11
                                FOR THE DISTRICT OF ARIZONA
12
13   Bogdan Radu,                   )
                                    )                No.
14                      Petitioner, )
                                    )                VERIFIED PETITION FOR RETURN
15                vs.               )                OF CHILDREN TO GERMANY AND
                                    )                REQUEST FOR ISSUANCE OF
16   Persephone Johnson Shon,       )                ORDER TO SHOW CAUSE
                                    )
17                      Respondent. )
18            Bogdan Radu, a citizen of Romania and the United States, by and through his
19   attorneys undersigned, petitions as follows:
20   JURISDICTION
21                                                  I.
22            This petition is brought pursuant to the Hague Convention on the Civil Aspects of
23   International Child Abduction (Convention) and its implementing legislation, 42 U.S.C.
24   §11603(a), the International Child Abduction Remedies Act (ICARA). The Convention
25   was at all times relevant hereto in effect between the United States and Germany.
26                                                  II.
27            Petitioner is the father of and Respondent is the mother of O.S.R., born in
28
        Case 4:20-cv-00246-RM Document 1 Filed 06/08/20 Page 2 of 7



 1   2013 in the United States and of M.S.R., born in 2016 in Germany. Both children are
 2   dual citizens of the United States and Romania and residents of Germany. At the time the
 3   children were taken to Arizona, Germany was the children’s “state of habitual
 4   residence”within the meaning of the Convention. The parties were married to each
 5   other in California, United States in 2011. Under the laws of Germany, specifically
 6   Bürgerliches Gesetzbuch § 1626, German Civil Code Section 1626, both parents
 7   of a child have joint rights to the custody and control. (See excerpt from Civil
 8   Code, attached hereto as Exhibit 1 and incorporated herein by reference.)
 9   FACTUAL ALLEGATIONS
10                                                   III.
11          Petitioner and Respondent were married in in California, United States in
12   2011. (See Marriage Certificate, attached hereto as Exhibit 2 and incorporated
13   herein by reference). Their children were born respectively in 2013 in the United
14   States and in 2016 in Germany. (See redacted birth certificates, attached hereto as
15   Exhibits 3 and 4 and incorporated herein by reference.) Both parents and the
16   children are permanent residents of Germany (See extended proof of residence
17   attached hereto as Exhibit 5 and incorporated herein by reference.)
18                                                   IV.
19          Respondent took the children to Arizona with Petitioner’s consent to visit
20   her parents for two months from March 15, 2017 to May 15, 2017. In 2019
21   Respondent again wanted to take the children to visit her parents in Arizona for
22   two months, to return August10, 2019, and Respondent consented. Both children
23   attended kindergarten in Germany, and O.S.R. was scheduled to begin first grade
24   in Germany in September 2020. (See school letter regarding O.S.R., attached
25   hereto as Exhibit 6 and incorporated herein by reference.) Respondent and the
26
27                                               2

28
                              Ann Nicholson Haralambie, Attorneys, P.C.
                                   3661 N. Campbell Avenue, #130
                                     Tucson, Arizona 85719-1527
                                            520/327-6287
        Case 4:20-cv-00246-RM Document 1 Filed 06/08/20 Page 3 of 7



 1   children left Germany on June 10, 2019; however, they did not return, and
 2   Respondent has wrongfully retained them in the United States without Petitioner’s
 3   consent. At the time the children left Germany Petitioner was exercising rights of
 4   custody.
 5                                                  V.
 6          Shortly before August 10, 2019 Respondent sent Petitioner a message on
 7   Facebook Messenger without explanation stating that the children were enrolled in
 8   school in Arizona and would not be returning to Germany. Petitioner repeatedly
 9   attempted to contact Respondent through a variety of means and insisted that the
10   children be returned to Germany. On September 15, 2019 Petitioner made a report
11   with the Tucson Police Department indicating that the children were being
12   wrongfully retained in Arizona and should be returned to Germany. (See redacted
13   Tucson Police Department police record , attached hereto as Exhibit 7 and
14   incorporated herein by reference.) On October 10, 2019 Petitioner contacted the
15   children’s school in Tucson, the International School, but was informed that the
16   school would do nothing without an Arizona court order. On December 19, 2019
17   Petitioner contacted the F.B.I. seeking assistance in having his children returned.
18   He also contacted the American Citizen Services Unit at the U.S. General
19   Consulate in Frankfurt, Germany to report the parental kidnapping. On January 12,
20   2020 Petitioner filed a formal application under the Convention with the German
21   Federal Government, well within one year of the children’s abduction. The
22   German Central Authority forwarded the application, with pertinent attachments
23   and translations, to the United States State Department, the Central Authority
24   under the Convention. (Attached hereto as Exhibit 8 and incorporated herein by
25   reference.) The United States State Department sent Respondent a letter
26
27                                              3

28
                             Ann Nicholson Haralambie, Attorneys, P.C.
                                  3661 N. Campbell Avenue, #130
                                    Tucson, Arizona 85719-1527
                                           520/327-6287
                 Case 4:20-cv-00246-RM Document 1 Filed 06/08/20 Page 4 of 7



 1          requesting the voluntary return of the children to Germany (attached hereto as
 2          Exhibit 9 and incorporated herein by reference). Respondent’s attorney responded
 3          to that letter declining to return the children without litigation. (Attached hereto as
 4          Exhibit 10 and incorporated herein by reference). Petitioner has filed this petition
 5          as quickly as reasonably possible since counsel has received the application and
 6          attachments from the United States State Department on May 29, 2020.
 7                                                           VI.
 8                   On September 9, 2019, Respondent filed a complaint for dissolution of
 9          marriage and petition for temporary orders seeking temporary custody in the Pima
10          County, Arizona, Superior Court, docket number D20192814. Service has not been
11          accomplished. Petitioner has filed in Germany for the right to determine the
12          children’s residence,1 in the General Court of Pirmasens Family Division, case
13          number 1 F 189/20.
14                                                           VII.
15                   Under German law Petitioner has a right of custody within the meaning of
16          Articles 3 and 5 of the Hague Convention. At the time of the wrongful retention
17          Petitioner was exercising his custodial rights within the meaning of Article 3 of the
18          Convention. Within the meaning of Article 3 of the Convention, Germany was the
19          “state of habitual residence” of the children at all times immediately before
20          removal of the child in June 2019.
21          ----
22          ----
23
24          1
                Similar to being designated as the residential parent in the United States while
25
     still maintaining joint legal custody.
26
27                                                       4

28
                                      Ann Nicholson Haralambie, Attorneys, P.C.
                                           3661 N. Campbell Avenue, #130
                                             Tucson, Arizona 85719 1527
                                                    520/327 6287
        Case 4:20-cv-00246-RM Document 1 Filed 06/08/20 Page 5 of 7



 1   HAGUE CONVENTION REQUIREMENTS AND REMEDIES
 2                                                    VIII.
 3          The Convention covers both pre- and post-decree international moves of
 4   children so long as one parent continues to reside in the state of habitual residence.
 5   See also 42 U.S.C. §11603(f)(2). Because Petitioner continues to reside in
 6   Germany (although he is currently in Romania visiting his parents, unable to
 7   currently return to Germany until June 15, 2020, because of the COVID-19
 8   restrictions), the Convention applies.
 9                                                    IX.
10          Under the Convention the removal or retention of a child is considered to be
11   wrongful where it is in breach of the rights of custody attributed to a person under
12   the laws of the country in which the child was habitually resident either
13   immediately before the removal or retention, and where at the time of the removal
14   or retention, those rights were actually exercised or would have been exercised but
15   for the wrongful removal or retention. Article 3. Rights of custody include the
16   right to determine the child’s place of residence. Article 5(a). 42 U.S.C. §11603(e)
17   (1) provides that Petitioner has the burden of proving wrongful removal or
18   retention of the child.
19          Article 13 of the Convention places the burden of proof on the person
20   attempting to show that the parent was not actually exercising custody rights. See
21   also, E. Perez-Vera, Explanatory Report, HAGUE CONFERENCE ON PRIVATE
22   INTERNATIONAL LAW, ACTES DE DOCUMENTS DE LA QUATORZIEME SESSION, vol.
23   III, ¶73, p. 449 (1980). 42 U.S.C. §11603(e)(2) provides that the Respondent has
24   the burden of proving any of the Convention’s exceptions.
25          As of June 10, 2019, Respondent wrongfully retained the children from
26
27                                                5

28
                               Ann Nicholson Haralambie, Attorneys, P.C.
                                    3661 N. Campbell Avenue, #130
                                      Tucson, Arizona 85719 1527
                                             520/327 6287
        Case 4:20-cv-00246-RM Document 1 Filed 06/08/20 Page 6 of 7



 1   their state of habitual residence within the meaning of Article 3 of the Convention
 2   and continues to wrongfully retain them in the United States despite requests by
 3   Petitioner and the United States State Department to have the children returned.
 4                                                   X.
 5          Because this action was commenced within one year from the date of the
 6   wrongful retention, and because the children are both under the age of sixteen
 7   years, Article 12 of the Convention requires the return of the children to Germany,
 8   in the absence of a specific exception. Article 16 bars the court from considering
 9   the merits of the custody issue unless and until the court determines that the
10   children need not be returned to the state of habitual residence pursuant to the
11   Convention.
12                                                   XI.
13          42 U.S.C.A. §11607(3) provides that any court ordering the return of a child
14   pursuant to an action brought under §11603 “shall order the respondent to pay
15   necessary expenses incurred by or on behalf of the petitioner, including court
16   costs, legal fees, foster home or other care during the course of proceedings in the
17   action, and transportation costs related to the return of the child, unless the
18   respondent establishes that such order would be clearly inappropriate.” Therefore,
19   Petitioner is entitled to his reasonable costs and fees related to this matter.
20          WHEREFORE, Petitioner requests that this Court issue an order to show
21   cause for Respondent to return the children or allow Petitioner to return the
22   children to Germany forthwith.
23          Further, pursuant to ICARA, Petitioner requests that the Court award to
24   Petitioner his reasonable attorneys’ fees, court costs, and all necessary recoverable
25   expenses herein.
26
27                                               6

28
                              Ann Nicholson Haralambie, Attorneys, P.C.
                                   3661 N. Campbell Avenue, #130
                                     Tucson, Arizona 85719-1527
                                            520/327-6287
       Case 4:20-cv-00246-RM Document 1 Filed 06/08/20 Page 7 of 7



 1        Dated: June 8, 2020.
 2                                                 ANN NICHOLSON HARALAMBIE,
                                                   ATTORNEYS, P.C.
 3
                                                   McNORTON FOX PLLC
 4                                                 Attorneys for Petitioner
 5
 6                                       By:        s/ Ann M. Haralambie
 7
                                      VERIFICATION
 8
     PURSUANT TO 28 U.S.C.A. §1746, I DECLARE UNDER THE PENALTY OF
 9
     PERJURY THAT THE FOREGOING IS TRUE AND CORRECT. EXECUTED
10
               8
     ON JUNE _____, 2020.
11
12
     ______________________________
13   BOGDAN RADU
     Petitioner
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                           7

28
                          Ann Nicholson Haralambie, Attorneys, P.C.
                               3661 N. Campbell Avenue, #130
                                 Tucson, Arizona 85719 1527
                                        520/327 6287
